     Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 1 of 6




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 SAMSON BLAIR,

               Plaintiff,
                                                          DECISION AND ORDER
       v.
                                                                17-CV-1317
 SUNY UNIVERSITY            AT   BUFFALO     and
 DEBRA STREET,

               Defendants.



                                   I. INTRODUCTION

       In this action, Plaintiff Samson Blair seeks damages and injunctive relief against

SUNY University at Buffalo (“SUNY”) and the chairperson of its Sociology Department,

Debra Street, for violations of his rights under the Americans with Disabilities Act and the

Rehabilitation Act.

       Before this Court is Defendants’ motion for judgment on the pleadings, or, in the

alternative, for reconsideration, pursuant to Rules 12 (c) and 60 of the Federal Rules of

Civil Procedure (Docket No. 15.) For the following reasons, Defendants’ motion will be

granted.

                                   II. BACKGROUND

       On February 11, 2020, this Court dismissed most of Blair’s original causes of

action, but allowed two of his claims to proceed to discovery. Blair v. SUNY Univ. at

Buffalo, No. 17-CV-1317S, 2020 WL 695870, at *1 (W.D.N.Y. Feb. 11, 2020). This Court

found that Blair had stated a claim against Debra Street for retaliation under the

Rehabilitation Act, brought pursuant to 42 U.S.C. § 1983, and against SUNY for retaliation


                                             1
      Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 2 of 6




under the same act. This Court noted that the question of whether a Rehabilitation Act

claim against an individual could be brought pursuant to § 1983 was not yet decided in

the Second Circuit, but followed its own precedent in finding that such a claim could

proceed. Id. at *10 (citing Stahura-Uhl v. Iroquois Cent. Sch. Dist., 836 F. Supp. 2d 132,

146 (W.D.N.Y. 2011)).

       Shortly after this Court’s decision and order, the Second Circuit issued a binding

decision in Costabile v. N.Y. City Health and Hosps., 951 F.3d 77 (2d Cir. Feb. 24, 2020).

Addressing a question of first impression, the Second Circuit held that “the rights

established in the Rehabilitation Act may not be enforced through § 1983.” Id. at 83.

       Defendants then moved for judgment on the pleadings or, in the alternative, for

reconsideration, in light of this new precedent. Blair opposes Defendants’ motion. For the

following reasons, this Court will grant Defendants’ motion for judgment on the pleadings

as to Blair’s claim against Street.

                                      III. DISCUSSION

A.     Legal Standards

       1. Rule 12 (c)

       Rule 12 (c) provides that “after the pleadings are closed—but early enough not to

delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. Pr. 12 (c).

       In deciding a Rule 12 (c) motion, a court must “employ[ ] the same ... standard

applicable to dismissals pursuant to [Rule] 12(b)(6).” L-7 Designs, Inc. v. Old Navy, LLC,

647 F.3d 419, 429 (2d Cir. 2011). It will accept all factual allegations in the complaint as

true and draw all reasonable inferences in the plaintiff's favor. Id. (citing Johnson v.

Rowley, 569 F.3d 40, 43 (2d Cir.2009).

                                             2
      Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 3 of 6




       2. Rule 60

       Rule 60 (b) enumerates certain circumstances under which a district court may

relieve a party from a final judgment, including mistake, inadvertence, surprise, or

excusable neglect, and any other reason that justifies relief. Fed. R. Civ. P. 60 (b)(1) and

(6). Generally, a Rule 60 (b) motion should be granted only in “extraordinary

circumstances” when it is necessary to “override the finality of judgments in the interest

of justice.” Andrulonis v. United States, 26 F.3d 1224, 1235 (2d Cir. 1994); see also

Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986) (noting that “[s]ince 60 (b) allows

extraordinary judicial relief, it is invoked only upon a showing of exceptional

circumstances”).

       The major grounds justifying reconsideration are “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (citing 18 C. Wright, A. Miller & E. Cooper, Federal Practice &

Procedure § 4478 at 790). The decision whether to grant or deny a motion to reconsider

lies in a court’s discretion. See McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983).

B.     New Second Circuit precedent warrants judgment on the pleadings as to
       Blair’s claims against Street

       Defendants argue that the Second Circuit’s holding in Costabile means that Blair’s

claim against Street must be dismissed. Blair argues that the Second Circuit’s holding in

Costabile does not apply to Blair’s claim against Street.

       Section 1983 creates a cause of action to redress the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983.

“[Section] 1983 does not provide an avenue for relief every time a state actor violates a
                                             3
      Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 4 of 6




federal law.” City of Rancho Palos Verdes, Cal. v. Abrams, 544 U.S. 113, 120, 125 S. Ct.

1453, 161 L. Ed. 2d 316 (2005). “[T]o sustain a § 1983 action, the plaintiff must

demonstrate that the federal statute [allegedly violated] creates an individually

enforceable right in the class of beneficiaries to which [she] belongs.” Id. at 120. “Even

after this showing, ‘there is only a rebuttable presumption that the right is enforceable

under § 1983.’” Id. (quoting Blessing v. Freestone, 520 U.S. 329, 341, 117 S. Ct. 1353,

137 L.Ed.2d 569 (1997)). “The defendant may defeat this presumption by demonstrating

that Congress did not intend that remedy for a newly created right.” Id.

       When determining whether a federal statute can be enforced under § 1983, the

“primary emphasis [is] on the nature and extent of that statute's remedial scheme.”

Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 253, 129 S. Ct. 788, 794, 172 L. Ed.

2d 582 (2009). “When the remedial devices provided in a particular Act are sufficiently

comprehensive, they may suffice to demonstrate congressional intent to preclude the

remedy of suits under § 1983.” Id. (quoting Middlesex Cnty. Sewerage Auth. v. Nat'l Sea

Clammers Assoc., 453 U.S. 1, 20, 101 S. Ct. 2615, 69 L. Ed. 2d 435 (1981)).

       At the time of this Court’s decision and order, the Second Circuit had not yet

directly addressed the question of whether the Rehabilitation Act’s remedial scheme

precluded suits brought pursuant to § 1983. Other circuits had held that § 1983 suits were

not available to enforce Rehabilitation Act rights. See, e.g., A.W. v. Jersey City Pub. Sch.,

486 F.3d 791, 805–06 (3d Cir. 2007) (“There is nothing in Section 504                [of the

Rehabilitation Act] that … causes us to conclude that Congress intended to allow § 1983

to be available to remedy Section 504 violations such as those alleged by A.W….

Accordingly, we conclude that § 1983 is not available to provide a remedy for defendants'

                                             4
     Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 5 of 6




alleged violations of A.W.'s rights under Section 504.”)

       In its earlier decision in this case, this Court found such suits consistent with the

Rehabilitation Act’s remedial scheme. Blair, 2020 WL 695870, at *1 (citing Stahura-Uhl,

836 F. Supp. 2d at 146 (“[B]ecause the remedial scheme under Title IX and Title VI are

nearly identical and because the Supreme Court [in Fitzgerald] has instructed that a Title

IX claim can be vindicated under § 1983, this Court has no trouble concluding that the

same analysis applies to Title VI, and by extension the Rehabilitation Act. Applying that

analysis leads to the inevitable conclusion that the Rehabilitation scheme is not

“comprehensive” and does not preclude a parallel § 1983 claim.”)).

       But in Costabile, the Second Circuit held that the comprehensive remedial scheme

of the Rehabilitation Act means that Congress did not intend that § 1983 be an available

remedy for Rehabilitation Act rights. Costabile, 951 F.3d at 83.

       Blair argues that Costabile is not applicable to his claim against Street, but this

Court disagrees. Costabile clearly holds that that the rights established in the

Rehabilitation Act cannot be enforced through § 1983. Therefore, Blair’s rights under the

Rehabilitation Act, including against retaliation, cannot be enforced through a §1983 suit

against Street, and Blair has not stated a claim upon which relief can be granted. This

Court will therefore dismiss Blair’s Rehabilitation Act claim against Street arising under

§1983.

                                   IV. CONCLUSION

       For the reasons stated above, Defendants’ motion for judgment on the pleadings

is granted. Because Blair’s Rehabilitation Act retaliation claim against Street cannot be

brought under §1983, this Court finds dismissal of that claim appropriate. This decision


                                             5
      Case 1:17-cv-01317-WMS-LGF Document 23 Filed 07/07/20 Page 6 of 6




does not affect this Court’s finding that Blair has stated a claim against SUNY for

retaliation under the Rehabilitation Act.

                                       V. ORDER

         IT HEREBY IS ORDERED, that Defendants’ Motion for Judgment on the Pleadings

 (Docket No. 15) is GRANTED.

         FURTHER, that Blair’s claim against defendant Street is DISMISSED.

         FURTHER, that the Clerk of Court is directed to remove defendant Street from this

proceeding.

         FURTHER, that Magistrate Judge Foschio shall continue to direct this case

pursuant to this Court’s Order (Docket No. 11.)



         SO ORDERED.


Dated:         July 7, 2020
               Buffalo, New York


                                                        s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                     United States District Judge




                                             6
